Case 2:20-cv-15067-SDW-LDW Document 22 Filed 02/23/21 Page 1 of 2 PageID: 116



                                                                                                     Andrew Kazin
                                                                                                                   Partner

                                                                                                     Direct 516.812.450 5
                                                                                                akazin@staggwabnik.com

                                                                                                       Also Admitted NJ & CT


                                                                                                      staggwabnik.com
401 Franklin Avenue, Suite 300, Garden City, NY 11530
T 516.812.4550| F 516.812.4650

331 Newman Springs Road, Building 1, 4th Floor, Suite 143, Red Bank, NJ 07701| T 732.784.1586
1111 Summer Street, 5th Floor, Stamford, CT 06905| T 203.967.4000




                                                                      February 22, 2021

Via ECF

The Honorable Susan D. Wigenton
United States District Court
District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

         Re:       CJH Enterprises LLC d/b/a Lucky’s Leash v. Tekno Products Inc. et al
                   Case No.: 2:20-cv-15067(SDW)(LDW)

Dear Judge Wigenton:

        This firm represents Plaintiff CJH Enterprises LLC d/b/a Lucky’s Leash (“Plaintiff”)
in this matter. We respectfully request, on behalf of all parties, that the Court *extend the
time for Plaintiff to respond to Defendant Tekno Product Inc.’s (“Tekno”) Counterclaims
from today through and March 22, 2021. This is Plaintiff’s third request for an extension
regarding Tekno’s Counterclaims.

        Additionally, on January 27, 2021 Your Honor granted Plaintiff’s second request to
extend the briefing schedule regarding Defendant Jeff Kurani’s (“Kurani”) motion to dismiss.
Although Your Honor ordered that there would be no further extensions, the parties continue to
progress in settlement discussions and therefore respectfully request that the Court
reconsider and **extend the briefing schedule so that the following deadlines are in place:
(1) the motion to dismiss is adjourned to May 3, 2021; (2) Plaintiff’s opposition papers so as
to be received via email is extended from March 5, 2021 to April 5, 2021; and (3) Kurani’s
reply papers so as to be received via email is extended from March 26, 2021 to April 26,
2021. Kurani consents to an extension. This is Plaintiff’s third request for an extension
regarding Kurani’s motion to dismiss.
      Case 2:20-cv-15067-SDW-LDW Document 22 Filed 02/23/21 Page 2 of 2 PageID: 117

       Honorable Susan D. Wigenton
       United States District Court
       District of New Jersey
       February 22, 2021
       Page 2

             The requested extensions will allow the Parties to focus on resolution and the parties have
       made progress in that regard.

                                                           Respectfully submitted,
                                                           /s/ Andrew Kazin
                                                           Andrew Kazin

       cc: All parties (via ECF and email)


*The request is granted. The extension is final.                                        SO ORDERED.
**The request is granted. The Court notes that the last extension was marked
                                                                                 s/ Leda Dunn Wettre, U.S.M.J.
final, but will grant one additional extension. THERE SHALL BE NO
FURTHER EXTENSIONS.                                                                      2/23/2021
                                                                                Dated: ___________________
***The Clerk of Court is directed to terminate the motion at ECF No. 20.
